Sharpstein, J.
Beyond the fact that the defendant having access to the house and to the rooms in which the missing money was kept, the only circumstance which militates in any degree against him is his statement that when he returned from Sunday-school he found the door through which he entered the house open, while a witness who was in the house at the time testifies that the defendant unlocked the door before entering. There is no evidence that the stolen property or any portion of it was ever in the possession of the defendant, or that he knew where it was kept. The evidence is that none of it has ever been discovered since it was first missed. Therefore the statement of the defendant that he found the door open was not made for the purpose of explaining his possession of the stolen property. The most that can be claimed is, that he made it for the purpose of averting suspicion from himself. That he would naturally desire to do, whether guilty or innocent. It is not claimed that his unlocking the door had any connection with the alleged crime. Nor is it claimed that he had not a right to unlock it, or that he had not been furnished with a key for that purpose. He had *32been a servant in the house for a period of twenty-seven months, and seems to have been very much trusted.
We think that the bare circumstance of his having made a false statement in regard to a matter in no way connected with the crime of which he is accused, insufficient to justify the verdict, and for that reason his motion for a new trial should have been granted.
Judgment and order reversed, and cause remanded fora new trial.
Myrick, J., and Thornton, J., concurred.